Citation Nr: 1412364	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in Roanoke, Virginia.

In a November 2013 VA PTSD examination report, the examiner indicated that the Veteran continued to meet the criteria for PTSD and depressive disorder, and stated that, "While depression is part of PTSD it does appear significant enough to warrant a separate diagnosis and may also be, in part, secondary to heart disease given those with heart disease have an increased risk of depression."  Therefore, the issue of entitlement to service connection for depressive disorder, to include as secondary to service-connected disability, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this potentially raised issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in May 2013, at which time the Board found that the question of TDIU had been raised by the record and that it was appropriate for the Board to address the matter.  However, because the record was inconsistent as to whether the Veteran's service-connected disabilities alone, and not in conjunction with his age or nonservice-connected disabilities, rendered him unemployable for VA purposes, and contained no sufficient nexus opinion as to same, the Board remanded the issue for additional development.  

Specifically, the RO was instructed to obtain all treatment records for the Veteran from the VA Medical Center in Washington, D.C., dated from April 2009 to the present and then to schedule him for an examination to determine whether his service-connected disabilities, PTSD and atherosclerotic coronary disease, together resulted in unemployability. 

In July 2013, the RO sent the Veteran correspondence explaining the procedures for developing the claim and requested that the Veteran submit an attached VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

The Veteran was then provided with two separate VA examinations in November 2013 to determine the effect of his service-connected disabilities on his employability.  The November 2013 VA PTSD examination report indicated that "the veteran's symptoms are more likely than not to make employment difficult, but whether they significantly impaired his ability to do any kind of work is not possible to opine without resort to speculation given current moderate symptoms."  This examiner stipulated that he did not have the claims file for review, although electronic medical records were reviewed.  The November 2013 VA ischemic heart disease examination report indicated that overall, the Veteran's ischemic heart disease had impacted his ability to secure or follow a substantially gainful occupation, and that given the symptoms of the Veteran's ischemic heart disease, he was no longer able to gain or maintain his career as a physical education teacher.  

In January 2014, the RO issued a supplemental statement of the case which denied entitlement to a TDIU.  The rationale for the RO's denial was that it had not received the VA Form 21-8940 which the Veteran had been asked to complete and submit in July 2013.  

After the case was returned to the Board in February 2014, the Veteran submitted his VA Form 21-8940 accompanied by a waiver of RO jurisdiction over the newly submitted evidence.  However, in the Veteran's March 2014 Appellate Brief, his representative emphasized that the completed VA Form 21-8940 had not been considered with any decision rendered with respect to the TDIU claim, and requested that the claim be remanded to the RO so that it could review the VA Form 21-8940 and readjudicate the issue.  On remand, the RO should consider this newly-submitted evidence.  See 38 C.F.R. §§ 19.37, 20.1304 (2013) (pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant).

In addition, the Board notes that the November 2013 VA PTSD examiner found it impossible to opine as to the Veteran's ability to do any kind of work without resorting to mere speculation given his current moderate psychiatric symptoms.  The Board recognizes that a VA examination report in which the examiner is unable to render a medical opinion without resorting to speculation is not automatically inadequate per se.   For instance, the opinion may still be adequate if the examiner clearly identifies precisely what facts cannot be determined in an instance when he or she is unable to provide a medical opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the examiner at the November 2013 VA PTSD examination also conceded that he did not have the Veteran's claims file for review prior to the examination, as explicitly directed in the Board's May 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the November 2013 VA PTSD examination report is not adequate to decide the case and a new examination is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine whether his service-connected disabilities, PTSD and atherosclerotic coronary disease, together result in unemployability, to include sedentary employment.  The claims file, to include a copy of this Remand and a copy of the Veteran's VA Form 21-8940, must be made available to and reviewed by the examiner.  Following a review of the service and post-service medical records, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience, without consideration of his age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed. 

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Following a review of all of the evidence, to include the Veteran's VA Form 21-8940, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an appropriate response period.  Then, return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


